» Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 1 of 18 PagelD# 366

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
BARRY JAMEL ALEXANDER,

Petitioner,

Vv. CIVIL NO. 2:19cv580
[ORIGINAL CRIMINAL NO. 2:19cr5]

UNITED STATES OF AMERICA,

Respondent.

OPINION
This matter comes before the court on Petitioner Barry Jamel
Alexander’s timely! pro se motions under 28 U.S.C. § 2255 and
amendments to those motions. ECF Nos. 59, 61, 63, 64,2 67.
I. PROCEDURAL HISTORY
An Indictment was filed against the Petitioner on January 9,
2019. ECF No. 3. Count One charged him with conspiracy to

manufacture, distribute, and possess with intent to distribute

 

1 The court received the filings on October 28, 2019 (ECF
No. 59), November 8, 2019 (ECF No. 61), January 27, 2020 (ECF
No. 63), February 13, 2020 (ECF No. 64), and April 7, 2020 (ECF
No. 67). Because these filings were all placed in the prison mail
system within one year of the date on which the Petitioner’s
conviction became final, they are all timely. 28 U.S.C.
§ 2255(f) (1); see Houston v. Lack, 487 U.S. 266, 276 (1988)
(articulating the prison mailbox rule).

 

2 ECF Nos. 59 and 64 appear to be the same document.
» Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 2 of 18 PagelD# 367

heroin, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b) (1) (C).
Id. Count Two charged him with distribution of heroin, in violation
of 21 U.S.C. § 841(a) (1), (b) (1) (C). Id. Count Three charged him
with distribution of fentanyl, in violation of 21 U.S.C.
§ 841(a) (1), (b) (1) (C). Id. Count Four charged him with use of a
communication facility in furtherance of a violation of Title 21
of the United States Code, in violation of 21 U.S.C. § 843(b). Id.

On February 28, 2019, the Petitioner pled guilty to Counts
One and Three of the Indictment. ECF No. 16. A plea agreement and
Statement of Facts were filed that same day. ECF Nos. 17, 18. The
Statement of Facts stated, in part, that the Petitioner was part
of a drug-trafficking conspiracy from 2015 to 2018, and that the
Petitioner distributed heroin and fentanyl at a 7-Eleven in Norfolk
on April 20, 2018. ECF No. 18 7971 1, 2.

Approximately one month after the plea agreement hearing, the
Petitioner’s plea counsel, Kristen Kmet, filed a motion to withdraw
due to a newly discovered conflict. ECF No. 22. Jon Babineau was
subsequently appointed as the Petitioner’s sentencing counsel. ECF
No. 26.

On April 26, 2019, sentencing counsel filed a Motion to
Determine Competency, requesting a hearing to determine whether
the Petitioner was competent to understand the sentencing
proceedings and assist his attorney in preparing for sentencing.

ECF No. 31. The court granted the motion and ordered a competency
' Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 3 of 18 PagelD# 368

evaluation. ECF No. 34. On June 27, 2019, the court received a
Competency to Stand Trial Evaluation. ECF No. 39. On July 24, 2019,
the court entered an agreed order finding that the Petitioner was
competent to be sentenced and that the case against him could
proceed. ECF No. 42.

The Petitioner’s sentencing hearing was held on September 17,
2019. ECF No. 50. Prior to sentencing, a Presentence Investigation
Report (“PSR”) was filed, attributing the Petitioner with 0.5619
grams of fentanyl and 1,770.0 grams of heroin, for a total
converted drug weight of 1,771.4 kilograms. ECF No. 45 9 18. In
his position paper and at the sentencing hearing, sentencing
counsel objected to the allegation in paragraph 10 of the PSR that
the Petitioner knew that two people had overdosed from the heroin
and/or fentanyl that he sold. ECF No. 47 at 1. Sentencing counsel
also objected to the attributed drug weight, on the basis that the
Petitioner was not selling drugs for the entire period attributed
to him in paragraph 9 of the PSR. Id. The court sustained the
objections, struck paragraph 10 of the PSR, and attributed the
Petitioner with 1,691.4 kilograms of converted drug weight. ECF
No. 53 44@ 9, 10, 18. These changes did not affect the Petitioner’s
Guidelines range. Id. 9 18. The court sentenced the Petitioner to
one hundred fifty-six (156) months imprisonment and three (3) years

supervised release on each count, to run concurrently. ECF No. 51.
‘ Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 4 of 18 PagelD# 369

II. LEGAL STANDARD

A petitioner may challenge a sentence imposed by a federal
court if: (1) the sentence violates the Constitution or laws of
the United States; (2) the sentencing court lacked jurisdiction to
impose the sentence; (3) the sentence exceeds the statutory
maximum; or (4) the sentence “is otherwise subject to collateral
attack.” 28 U.S.C. § 2255(a).

The petitioner bears the burden of proving the asserted
grounds for relief by a preponderance of the evidence. See Miller

v. United States, 261 F.2d 546, 547 (4th Cir. 1958). If he

 

satisfies that burden, the court may vacate, set aside, or correct
the sentence. 28 U.S.C. § 2255(b). If the § 2255 motion, however,
when viewed against the record, conclusively shows that the
petitioner is not entitled to relief, the court may summarily deny

the motion. Raines v. United States, 423 F.2d 526, 529 (4th Cir.

 

1970).

To succeed on an ineffective assistance of counsel claim, a
§ 2255 petitioner must show that (1) the counsel’s representation
was deficient or “made errors so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment”; and (2) such deficient performance prejudiced the

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). Ina

 

case where the petitioner pled guilty, he must show that there was

a “reasonable probability that, but for counsel's errors, he would
‘ Case 2:19-cr-00005-RBS-LRL Document 72 Filed 06/19/20 Page 5 of 18 PagelD# 370

not have pleaded guilty and would have insisted on going to trial.”
Hill v. Lockhart, 474 U.S. 52, 59 (1985).

A hearing is not required under § 2255 if “the motion and the
files and records of the case conclusively show that the prisoner
is entitled to no relief.” 28 U.S.C. § 2255(b). Petitions requiring
a hearing represent only “a category” of such petitions, “usually
involving credibility” of opposing factual claims. Raines, 423
F.2d at 530. Generally, evidentiary hearings are conducted only in
“extraordinary circumstances,” in which there are disputed
material facts about non-frivolous habeas allegations. United
States v. White, 366 F.3d 291, 297, 230 (4th Cir. 2004).

III. FILINGS CONSTRUED

As an initial matter, the court must decide how to construe
the Petitioner’s numerous § 2255 motions and amendments. Several
principles guide this decision. First, pro se filings, such as the

Petitioner’s, should be “liberally construed.” Estelle v. Gamble,

 

429 U.S. 97, 106 (1976); see Gordon v. Leeke, 574 F.2d 1147, 1151

 

(4th Cir. 1978). Second, petitioners are generally allowed to file
only one motion under 28 U.S.C. § 2255, and must receive approval
from the appropriate court of appeals before filing a second or
subsequent motion. See 28 U.S.C. § 2255(h). Here, the Petitioner
has submitted two filings entitled “Motion,” ECF Nos. 59, 64, and
other filings styled as “Amendments,” ECF Nos. 61, 63, 67. Third,

amendments to § 2255 motions are subject to the procedural
‘ Case 2:19-cr-00005-RBS-LRL Document 72 Filed 06/19/20 Page 6 of 18 PagelD# 371

requirements in Federal Rule of Civil Procedure 15(a), which
permits parties to amend a pleading once within 21 days of serving

it as a matter of course. United States v. Pittman, 209 F.3d 314,

 

317 (4th Cir. 2000). Any other amendments require the court’s leave
or the opposing party’s consent. FED. R. Civ. Pro. 15(a) (2).

With these principles in mind, the court CONSTRUES the
October 28, 2019, and February 13, 2020, filings, which are
duplicates of the same document, as the Petitioner’s motion under
§ 2255. ECF Nos. 59, 64. The November 8, 2019, filing is thus a
timely first amendment as a matter of right under Rule 15(a) (1).
The court GRANTS leave to file the remaining documents as
amendments to the motion. Fep. R. Civ. P. 15(a) (2). The court LIFTS
any defects associated with these filings and addresses them
herein.

IV. ANALYSIS

The Petitioner’s filings make numerous claims regarding the
effectiveness of his attorneys and other issues he believes warrant
relief from this court. The court will address each claim
separately.

A. Mental Status

The Petitioner first argues that he should receive relief

from his conviction and sentence due to his mental health status,

and claims that he had a “settled insanity” defense based on his
‘ Case 2:19-cr-00005-RBS-LRL Document 72 Filed 06/19/20 Page 7 of 18 PagelD# 372

longtime drug abuse and mental health problems.?* ECF Nos. 59, 64.
It is unclear what relief the Petitioner is asking for, but he
appears, first, to request that the court reduce his sentence on
grounds of settled insanity or mental health; second, to claim
that his plea counsel was ineffective for failing to pursue an
insanity defense prior to his plea and at sentencing; and third,
to claim that his sentencing counsel was ineffective for failing
to argue for mitigation due to settled insanity at sentencing. Id.
1. Request for a Sentence Reduction

To the extent the Petitioner requests that the court directly
reduce his sentence on mental health grounds, that is not a
cognizable claim under 28 U.S.C. § 2255. A collateral attack ona
sentence under § 2255 is authorized only for limited reasons,
including “that the sentence was imposed in violation of the
Constitution or laws of the United States, or that the court was
without jurisdiction to impose such sentence, or that the sentence

was in excess of the maximum authorized by law, or is otherwise

 

3 Settled insanity refers to mental disorders caused by long
term substance abuse, and is analyzed similarly to a standard
insanity defense. See United States v. Garcia, 94 F.3d 57, 61 &
n.l (2d Cir. 1996). According to 18 U.S.C. § 17, the insanity
defense is an affirmative defense, requiring that, “at the time of
the commission of the acts constituting the offense, the defendant,
as a result of a severe mental disease or defect, was unable to
appreciate the nature and quality or the wrongfulness of his acts.
Mental disease or defect does not otherwise constitute a defense.”
The burden is on the defendant to prove the defense by clear and
convincing evidence. Id.

 
‘ Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 8 of 18 PagelD# 373

subject to collateral attack.” 28 U.S.C. § 2255(a). Here, the
Petitioner’s drug abuse and mental health problems were well known
to the court from the PSR and competency report. Any error in not
granting a downward departure was not of a “fundamental character
that renders the entire proceeding irregular and invalid,” and
therefore is not a basis for granting the motion. United States v.
Addonizio, 442 U.S. 178, 186 (1979). The Petitioner’s request that
he be granted an after-the-fact downward departure on this ground
is effectively a request to reconsider or appeal his sentence,
which is final, and the court lacks jurisdiction to do so at a
threshold level in a § 2255 motion. ECF No. 17 @ 6.
2. Ineffective Assistance of Plea Counsel

The Petitioner’s claims of ineffective assistance of counsel
for failure to raise the insanity defense prior to his plea hearing
are cognizable on a § 2255 motion. Because the filings and record
at this juncture do not provide adequate information on this claim,
it will require further briefing by the United States and
potentially a hearing.

Under Fourth Circuit law, an attorney provides ineffective
assistance if he or she does not pursue an insanity defense, but
is aware of the possibility that the client was legally insane at
the time he committed the offense and no other defense is

available. See Hooper v. Garraghty, 845 F.2d 471, 474 (4th Cir.

 

1988) (finding deficient performance where counsel was aware of
‘ Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 9 of 18 PagelD# 374

the possibility that the defendant was legally insane at the time
of the offense and insanity was the only conceivable defense).
Here, there is a suggestion, without more, that plea counsel,
Kristen Kmet, knew of the Petitioner’s mental issues, because the
Petitioner claims he discussed his “mental state” with Ms. Kmet
immediately prior to signing the plea agreement. ECF No. 63 at l.
Moreover, although there is nothing else in the record regarding
Ms. Kmet’s observations of the Petitioner’s mental state prior to
or around the time of the plea hearing, the Petitioner’s mental
and psychiatric issues were such that sentencing counsel, Jon
Babineau, requested a competency evaluation, under 18 U.S.C.
§ 4241, of the Petitioner’s ability to understand the nature and
consequences of the proceedings against him and to assist in his
defense. ECF No. 31. That evaluation confirmed that the Petitioner
suffers from serious mental health issues, but it ultimately
concluded that the Petitioner was competent to understand the
sentencing proceedings and to assist his counsel in preparing for
them. See Competency Evaluation at 7-11, ECF No. 40 (detailing
Petitioner’s psychiatric history); id. at 23-24 (conclusions).
While the court makes no decision at this time regarding whether
plea counsel’s performance was deficient in this regard, the court
will require a response from the United States and possibly a

hearing to resolve this question.
‘Case 2:19-cr-O00005-RBS-LRL Document 72 Filed 06/19/20 Page 10 of 18 PagelD# 375

The United States’ response should also address whether the
Petitioner was prejudiced by any deficient performance. See Hill
v. Lockhart, 474 U.S. 52, 59 (“[T]o satisfy the ‘prejudice’
requirement, the defendant must show that there is a reasonable
probability that, but for counsel's errors, he would not have
pleaded guilty.”). Since the Petitioner now claims that he did not
understand his plea agreement, despite the plea proceeding to the
contrary, there may be some probability that, had plea counsel
requested a psychiatric report, the report would have shown that
the Petitioner had an affirmative insanity defense and the
Petitioner would have rejected the plea agreement on that basis.
ECF No. 63 at 1 (Petitioner’s claim that he did not understand the
plea proceeding); ECF No. 59 at 3 (claim that he was “in an unsound
mind at the time of his criminal episodes due to his mental
illness”); ECF No. 16 (plea agreement hearing minutes); see
Hooper, 845 F.2d at 475 (“The burden is on [the petitioner] to
establish a reasonable probability that if his lawyers had obtained
a psychiatric report, he would have rejected the plea agreement.”).
The other issue is whether the Petitioner was able to fully
understand the plea proceedings or to assist his defense counsel

therein, such that the plea was not knowing and voluntary.‘ See 18

 

4 However, the court notes that the magistrate judge inquired
into the Petitioner’s understanding of the charges and his
agreement with the Plea Agreement and Statement of Facts at the
Rule 11 colloquy, and ultimately accepted his guilty plea. See ECF

10
‘Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 11 of 18 PagelD# 376

U.S.C. § 4241. In support of that point, the Petitioner claims
that, prior to signing the plea agreement, he told Ms. Kmet that
he “shouldn’t sign something that I’m not fully aware of,” but she
told him to “still sign it.” ECF No. 63 at l.

At this juncture, without more, the Petitioner’s assertions
alone do not meet his burden to show prejudice. See Hooper, 845
F.2d at 475. However, while the competency evaluation focused on
the Petitioner’s mental fitness for sentencing, rather than his
mental state at the time of the offense, there are several aspects
in the evaluation that suggest the Petitioner’s mental state at
the time of the offense may have affected his ability to appreciate
the nature or wrongfulness of his acts. See id. (stating that the
prejudice prong in such cases requires an “objective analysis” of

the record evidence, rather than reliance on the petitioner’s own

assertions and representations); 18 U.S.C. § 17(a) (insanity
defense statute). Specifically, the evaluation describes
longstanding psychiatric problems requiring occasional

hospitalization, including hallucinations and a prior diagnosis of

schizoaffective disorder, and states that the Petitioner was not

 

Nos. 16 (Plea Agreement Hearing), 17 (Plea Agreement), 18
(Statement of Facts), 19 (Order Accepting Guilty Plea). The court
cannot ignore the Petitioner’s statements made on the record, under
oath, during that colloquy, including his affirmation of the
Statement of Facts, understanding of the charges, and desire to
plead guilty, absent a showing of extraordinary circumstances. See
Lemaster, 403 F.3d at 221.

11
‘Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 12 of 18 PagelD# 377

taking his medications at the time of his offense. See Competency
Evaluation at 7-11 (detailing Petitioner’s psychiatric history);
id. at 8 (stating that the Petitioner had stopped taking
psychotropic medication for his hallucinations and = other
psychiatric issues in 2005).

Accordingly, the court cannot summarily dismiss this claim at
this juncture. See White, 366 F.3d at 297 (“Summary dismissal of
habeas allegations is ‘warrant[ed]’ only if a habeas petitioner's
allegations ‘when viewed against the record. . .’ are ‘palpably
incredible’ or ‘patently frivolous or false.’” (quoting Blackledge
v. Allison, 431 U.S. 63, 76 (1977))). The court reserves ruling on
this claim to allow the United States an opportunity to respond,
and until a hearing can be held, if necessary.

3. Ineffective Assistance of Sentencing Counsel

The Petitioner also claims ineffective assistance of
sentencing counsel for failing to seek a departure based on the
Petitioner’s drug abuse-induced mental condition. ECF No. 59 at 3-
4, Drug abuse is ordinarily not a reason for a downward departure.
See U.S.S.G. § 5H1.4; ECF No. 59 at 2. However, mental or emotional
conditions can be grounds for departure, if such condition is
“present to an unusual degree” and “bears a causal relationship to

the crime.” U.S.S.G. § 5H1.3;5 see United States v. Withers, 100

 

 

> The Guidelines also provide a separate departure for
diminished mental capacity at the time of the offense. U.S.S.G.

12
‘Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 13 of 18 PagelD# 378

F.3d 1142, 1148 (4th Cir. 1996) (“(I]n order to qualify for a
departure under this section a defendant must be suffering from
something greater than ‘emotional problems’ or ‘hardship.’ A
defendant must also demonstrate that his or her ‘significantly
reduced mental capacity’ bears a causal relationship to the crime.”
(citations omitted)).

Sentencing counsel did request the appropriate competency
evaluation for sentencing, and such an evaluation was ordered and
provided to the parties and to the court. ECF Nos. 31 (Motion to
Determine Competency), 34 (Order Granting Motion), 39 (Competency
Evaluation), 41 (Motion for Agreed Order of Competency), 42 (Agreed
Order of Competency). There is no direct finding in the competency
evaluation that the Petitioner’s drug abuse was such that he was
not competent for sentencing or was qualified for a Guidelines

departure on this basis, nor was there such a finding in the PSR.

 

See ECF No. 32. The Petitioner was not prejudiced by sentencing
counsel’s failure to raise his drug abuse-induced mental health
condition as a ground for a Guidelines departure at sentencing,
and raising it may have been perceived as an attempt to evade

responsibility by claiming mental impairment from drug abuse,

 

§ 5K2.13. However, a departure under § 5K2.13 is not permitted
where, as the Petitioner argues here, “the significantly reduced
mental capacity was caused by the voluntary use of drugs or other
intoxicants.” Id.

13
‘Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 14 of 18 PagelD# 379

which then could have resulted in a loss of acceptance of
responsibility credit under U.S.S.G. § 3EH1.1. Taken together, the
record indicates that sentencing counsel was fully aware of the
Petitioner’s mental status and the contents of the competency
evaluation, and made a strategic decision to focus on the drug
weights and acceptance of responsibility at sentencing, rather
than the Petitioner’s mental status. See Strickland, 466 U.S.
at 690 (“[S]trategic choices made after thorough investigation of
law and facts relevant to plausible options are virtually
unchallengeable ... .”). Accordingly, the Petitioner’s claim on
this issue is denied.®
B. Failure to Object to Drug Weights at Sentencing

The Petitioner also argues that his sentencing counsel was
ineffective in failing to object to the drug weights in the
Presentence Investigation Report (“PSR”), and claims that he was
not dealing heroin for the full length of time alleged in the PSR.
ECF No. 61 at 1, 4-5; ECF No. 67 at 5-7. To the contrary, his

sentencing counsel did pursue these issues in the position paper

 

6 Moreover, sentencing counsel’s decisions at the sentencing
hearing came after plea counsel’s decision not to pursue an
insanity defense prior to the guilty plea, and after the guilty
plea was accepted by the magistrate judge. See supra note 4 and
accompanying text. Importantly, if the court now determines that
the plea was not valid due to the Petitioner’s mental condition,
then the sentencing proceedings become irrelevant to the
disposition of the § 2255 motion, as amended, because this issue
rises and falls on the former. See supra Part IV.A.2.

14
‘Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 15 of 18 PagelD# 380

and at the sentencing hearing, to the extent he was able. See ECF
No. 47 at 1. The one piece of concrete evidence the Petitioner
points to in arguing for a lower drug weight, that he was in prison
for a portion of the time when the informant said he was selling
drugs, was addressed in the PSR and at sentencing, and the drug
weights were adjusted down to reflect this. See id.; ECF No. 53
1 9 (showing changes made to the PSR during the sentencing
hearing).

The Petitioner has not pointed to any other evidence available
to sentencing counsel that would have met the defense’s burden of
establishing the inaccuracy or unreliability of the information in

the PSR. See United States v. Terry, 916 F.2d 157, 162 (4th Cir.

 

1990) (“The defendant has an affirmative duty to make a showing
that the information in the presentence report is unreliable, and
articulate the reasons why the facts contained therein are untrue
or inaccurate.”). Sentencing counsel would not have been able to
baldly assert that the PSR was inaccurate, as the Petitioner seems
to have wanted him to do, and he was not deficient for not having
done so. The court rejects this claim on the basis of the filings
and record.

C. Other Claims of Ineffective Assistance at Sentencing

The Petitioner makes various other allegations of ineffective
assistance by his sentencing counsel, all of which the court

rejects on the basis of the files and records of the case. 28

15
‘Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 16 of 18 PagelD# 381

U.S.C. § 2255(b). The Petitioner’s claim that sentencing counsel
should have questioned his mother further about his mental status
fails, because the court was aware of his mental health issues
from the PSR and competency evaluation, and the Petitioner does
not say that his mother had any new information to share on the
topic. ECF No. 59 at 3. The claim that counsel should have called
as a witness the Petitioner’s cousin, who was present in the
courtroom during sentencing and allegedly was the person who
“insisted” that the Petitioner carry out the controlled buy on
April 20, 2018, also fails, because there was no prejudice to the
Petitioner. ECF No. 61 at 2. It is not legally relevant to the
Petitioner’s case whether the Petitioner’s cousin encouraged him
to commit the offense.

Alternatively, to the extent the Petitioner wishes to say his
cousin was the one who made the sale, that claim would contradict
the sworn Statement of Facts and risk losing acceptance of
responsibility credit, so sentencing counsel was not deficient in
not raising it. ECF No. 18 at 2. There is no evidence that his
cousin made the sale in question or that his cousin would have so
testified under oath at the Petitioner’s sentencing. This bald
assertion by the Petitioner, without more, is not supported in any
way by the record or otherwise.

Finally, the Petitioner’s complaint that he did not get enough

credit for cooperating with the Government does not constitute an

16
"Case 2:19-cr-00005-RBS-LRL Document 72 Filed 06/19/20 Page 17 of 18 PagelD# 382

allegation of deficient performance by counsel, because the
. applicable Guidelines provision and Federal Rule of Criminal
Procedure require that motions for reduced sentences based on
substantial assistance must be brought by the Government, not by
the court or defense counsel. See U.S.S.G. § 5K1.1; FED. R. CRIM.
P. 35.
D. Complaints Regarding Conditions of Imprisonment
Finally, the Petitioner makes several complaints about his
conditions of confinement, including that he is not receiving
adequate mental health treatment and that the Bureau of Prisons
(“BOP”) told him that it does not offer certain substance abuse
programs until the last few years of a prisoner’s term of
incarceration. ECF No. 59 at 4; ECF No. 63 at 2-3; ECF No. 67 at 3-
5. These issues are administrative matters involving BOP policy
and are not redressable in a motion under 28 U.S.C. § 2255. Such
a motion can only challenge the legal validity of the court’s
sentence, not the BOP’s administrative decisions. See 28 U.S.C.
§ 2255 (a).
V. CONCLUSION
For the foregoing reasons, the Petitioner’s motions and
amendments, ECF Nos. 59, 61, 63, 64, 67, are DENIED with respect
to the claims discussed in Parts IV.A.1, IV.A.3, IV.B, IV.C, and
IV.D of this Opinion on the basis of the motions, files, and

records of the case at this juncture. The court reserves ruling on

17
Case 2:19-cr-O0005-RBS-LRL Document 72 Filed 06/19/20 Page 18 of 18 PagelD# 383

the claim discussed in Part IV.A.2 of this Opinion and DIRECTS the
United States to respond to that claim within forty-five (45) days
of the entry of this Opinion. Any reply by the Petitioner shall be
filed within twenty-one (21) days of said response being filed. If
the court decides that an evidentiary hearing is necessary, it
will appoint counsel for the Petitioner, as required by Rule 8(c)
of the Rules Governing Section 2255 Proceedings.

The Clerk is DIRECTED to forward a copy of this Opinion to
the Petitioner; the Petitioner’s former counsel, Kristen Kmet and
Jon Babineau; and the United States Attorney at Norfolk.

IT IS SO ORDERED.’

ER
Rebooca Beacl sani
Senior United States District Judge

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

 

 

7 Any appeal of this Opinion shall await a final decision by
this court on all of the Petitioner’s claims.

18
